FILED
                           NOT FOR PUBLICATION
                                                                            SEP 03 2015
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ROCKY FUJIO TAKUSHI,                             No. 12-15211
individually and as Trustee of The
Albert G. Takushi Revocable Living               D.C. No. 1:11-cv-00189-LEK-
Trust dated April 11, 2007,                      KSC

             Plaintiff - Appellant,

 v.                                              ORDER

BAC HOME LOANS SERVICING, LP,
a Texas limited partnership; DOES, 1-
50,

             Defendants - Appellees.


Before:     KOZINSKI, CLIFTON and WATFORD, Circuit Judges.

      In light of the parties’ stipulated agreement to dismiss this appeal, the above-

captioned case is DISMISSED. This order shall serve as the court’s mandate.